DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6-12, and 16 in the reply filed on 28 February 2021 is acknowledged.
Claims 13-15 and 17 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 12, the claim is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is contacting an organosulfur compound with an oxidizing agent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corma (A. Corma et al., Exceptional Oxidation Activity with Size-Controlled Supported Gold Clusters of Low Atomicity, 5 Nat. Chem.775-781 (2013)) in view of Lopez (EP 1914196 A1) and Olajire (A. A. Olajire, Green Synthesis of Bimetallic Pt@Cu Nanostructures for Catalytic Oxidative Desulfurization of Model Oil, 7 J. Nanostruct. Chem. 159-170 (2017)).
With respect to claims 1-4, 6-9, 11, 12, and 16, Corma discloses a process for oxidation of an organosulfur compound (thiophenol) comprising: (a) providing a catalyst comprising metal atomic aggregates of between 5 and 10 atoms (see Corma, page 775, right column, second paragraph); and (b) contacting the catalyst with the organosulfur compound to oxidize such compound (see Corma, page 775, right column, second paragraph); wherein the step of contacting is performed in a liquid having oxygen dissolved therein (see Corma, page 780, right column, second paragraph).  The catalyst may include a support material (see Corma, page 775, right column, second paragraph).  The contacting may occur in the presence of a solvent, e.g. as a homogenous catalyst dispersion (see Corma, page 780, right column, second paragraph).
Corma does not explicitly disclose wherein the metal includes Ag, Co, Cu, Pt, Fe, Pd, or Ni.
However, Corma discloses wherein the metal include Au (see Corma, page 775, right column, second paragraph).  In this regard, Lopez discloses that Au, Ag, Co, Cu, Pt, Fe, Pd, and Ni may be used as an alcohol oxidation catalyst for reactions similar to that disclosed in Corma (see Lopez, paragraphs [0016] and [0073]).  Likewise, Olajire discloses that Pt and Cu may be used for the oxidation of organosulfur compounds including dibenzothiophene (see Olajire, Abstract).  Thus, the person having ordinary skill in the art would readily recognize the use of Ag, Co, Cu, Pt, Fe, Pd, and Ni to be suitable In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”).
With respect to claim 11, inasmuch as the prior art discloses use of the same catalyst materials to perform the same reaction on the same subject feed material, then it follows that the resulting reaction products and byproducts would be expected to be the same, i.e. including formation of a sulfate species as a result of the oxidation of the organosulfur compound.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771